Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2018

                                      No. 04-17-00808-CV

                                         Daniel CRISP,
                                           Appellant

                                                v.

                                         Ismael CLAY,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI10107
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        This is an appeal from an enforcement order rendered against appellant Daniel Crisp. On
December 11, 2017, the trial court signed an “Order Enforcing Prior Turnover Order,” requiring
Crisp, the sole signatory on a certain TD Ameritrade account, to wire $406,917.50 to a receiver
that had been appointed in a previously rendered turnover order in favor of appellees, Ismael
Clay, Joshua Kennedy, Matthew Arneson, Arthur Charles, Samone Drake, Phillip Erbe,
Christopher Ramos, Christopher Rochon, Elric Thomas, Jimmie Walden, Jorge Garza, and
Christopher Buza.

        During the pendency of this appeal, Crisp filed a “Motion to Abate Appeal,” requesting
this court to abate this appeal because he had filed a “Motion for Relief from Judgment under
Federal Rule of Civil Procedure 60(b)” in federal court. Crisp stated his motion for relief
challenged an underlying federal judgment upon which the turnover order and enforcement order
are based. In his request for an abatement, Crisp indicated his motion for relief was set for a
hearing before Magistrate Judge Bemporad on May 7, 2018. We therefore granted Crisp’s
motion to abate and ordered the appeal abated pending resolution of any action relating to the
“Motion for Relief from Judgment under Federal Rule of Civil Procedure 60(b)” filed by Crisp
in Cause No. SA-17-CA-279-FB (HJB), Clay v. Mcanear and Crisp. We further ordered the
parties to notify this court with a status update regarding the motion for relief.

       During the pendency of the abatement, the parties filed status reports to update this court
with the status of the pending motion for relief. Through these filings, we were advised that on
June 11, 2018, Judge Bemporad issued a Report and Recommendations, stating the motion for
relief would be denied. In his report, he also indicated the parties could file objections to the
report on or before June 25, 2018. We were further advised that Crisp filed such objections, and
the objections were pending before the Honorable Fred Biery of the United States District Court.
Most recently, on September 25, 2018, appellees filed an “Advisory to the Court and Motion to
Lift the Stay of the Appeal,” advising that on September 18, 2018, Judge Biery has signed an
Order Accepting the Report and Recommendation of United States Magistrate Judge. On
September 28, 2018, appellant filed a “Response to Appellees’ Advisory to the Court and Motion
to Lift Stay of the Appeal,” indicating he has thirty days to file a notice of appeal and requesting
us to maintain the abatement of this appeal until at least October 18, 2018 – the deadline to file a
notice of appeal.

       After consideration of the foregoing, we GRANT appellees’ motion to lift the stay of the
appeal and ORDER the abatement lifted and appellate deadlines reinstated. At the time we
abated this cause, both the clerk’s record and reporter’s record had been filed. Accordingly, we
ORDER appellant to file his brief in this court on or before November 2, 2018.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court